DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
The amendment and Request for Continued Examination (RCE) filed on 05/16/22have been entered in the case. Claims 1-11, 14, 16-20 are pending for examination and claims 12-13, 15 are cancelled.
Previous allowed claim 13 (now has been amended to incorporate in the claims 1 & 12) being looked in a new light and a new rejection follows below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 14, 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 states that “wherein the needle is coupled to the dispensing member” without providing any supporting interconnecting mechanical elements to get the result. The figures 1-16 do not show that the needle 12/62 is coupled to the dispensing member 24/64.
 Although the original specification has described in line 15 of page 3 that “the needle may be coupled to the dispensing members”; however, the phrase “may be” is unsure statement or not a positive statement.  It is unclear to Examiner that how is the needle being coupled to the dispensing member when the dispensing member from the first position (Fig. 4 or Fig. 13) to the intermediate position (Fig. 6 or Fig. 14).
Due to this confusion, one having ordinary skill in the art would not be able to make or use the invention in its entire scope without undue experimentation because no explanation or guidance has been disclosed as to how is the needle being coupled to the dispensing member.  Applicant may argue that one in the art would know how to make and use the invention; however, this would not be persuasive because the disclosure fails to include the structure of the needle being coupled to the dispensing member.
As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on determining of the structure of the needle being coupled to the dispensing member, one could not make or use the invention without undue experimentation.
As noted above Applicant has provided no way to determine the needle being coupled to the dispensing member and therefore the amount of direction provided is insufficient to constitute an enabling disclosure.
Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result of the needle being coupled to the dispensing member and thus the invention is not enabled.


Claims 1-11, 14, 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the limitation “wherein the needle is coupled to the dispensing member such that the movement of the dispensing member from the first position to the intermediate position moves the needle from the retracted position to the extended position” of claim 1 lacks of description. 
The original species defines that at a prime position (Fig. 3 or Figs. 11-12), the needle is being retracted position; and at the first position (shown in Fig. 4 or Fig. 13), the needle already in extended position.  Meanwhile, the claimed invention recites that: the dispensing member from the first position to the intermediate position moves the needle from the retracted position to the extended position. In other words, the claimed invention requires that at the needle is in retracted position at the first position. 
In claim 20, same as reasons as mentioned in the claim 1 above, the limitation “wherein movement of the dispensing member from the first position to the intermediate position moves the needle from a retracted position, ... to an extended position” is failing to comply with the written description requirement. According to the statement of claim 20 above, at the first position, the needle is being retracted position, and at the intermediate position, the needle is being extended position.  However, the original specification defines that the first position as shown in Figs. 4 & 13, at that time, the needle is already in extended position.  It is noted that the needle is being retracted at a prime position, but not at the first position. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 14, 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783